I concur in the result on the ground that failure to get leave to foreclose is not jurisdictional (Chautauque County Bank v.Risley, 19 N.Y. 369, 376, 377) and so this suit does not lie. I cannot agree that, as to tax foreclosures, there is an exception, never before stated by the courts of New York, to the ancient and settled rule that a court-appointed receiver may never be sued without leave of court. (High on Receivers [4th ed.], § 254; DeGroot v. Jay, 30 Barb. 483.)
LOUGHRAN, Ch. J., LEWIS, CONWAY, THACHER and DYE, JJ., concur with Fuld, J.; DESMOND, J., concurs in result in memorandum.
Ordered accordingly. [See 297 N.Y. 880, 954.]